Citation Nr: 0809140	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a compression fracture of T-11 as a 
result of hospitalization by the Department of Veterans 
Affairs (VA).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a scar of the lower lip as a result of 
surgical treatment by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Portland, Oregon, VA Regional Office (RO). 

The veteran requested compensation under the provisions of 38 
U.S.C.A. § 1151 for an ileostomy with subsequent revision and 
reanastomosis of the ileum.  An August 2005 rating decision 
granted service connection for irritable bowel syndrome with 
recurrent partial obstruction due to adhesion, postoperative 
ileostomy with subsequent revision and reanastomosis of the 
ileum as secondary to service-connected hepatitis B.  
Although service connection was granted on a different theory 
of entitlement, this is a complete grant of the benefits 
sought as to this issue.  

A videoconference hearing before the undersigned was 
conducted in January 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Scar of the Lower Lip

In January 2000, the veteran underwent excision of a 
hemangioma of the lip at a VA hospital.  In February 2001, he 
underwent cosmetic surgery of the lower lip.  Examination 
reports note a lower lip scar.  The veteran contends that 
failure to properly treat his lower lip after the surgery 
resulted in the scar.  Complete records regarding this issue 
are not of record, as the cosmetic surgery records have not 
been obtained.  In fact, it is unclear whether that surgery 
was performed by a private physician or at another VA 
facility.  Once those records are obtained, the veteran 
should be afforded an examination to determine the extent and 
etiology of any additional disability.  

II.  Compression Fracture of T-11

The veteran essentially contends that he had a need for 
protection while attempting to go to the bathroom when he was 
a patient at a VA medical facility in May 2000, but his 
request for assistance was ignored.  He attempted to ambulate 
by himself, fell, and sustained a compression fracture of T-
11.  Therefore, he maintains that the care provided was less 
than would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361(d)(1)(i).

In its December 2001 rating decision, the RO referred to VA 
nursing notes that showed the following:  on April 17, 2000, 
the veteran was somewhat unsteady on his feet and he was 
instructed to use the call light when getting out of bed; on 
April 18, 2000, the veteran required frequent reminding not 
to get out of bed unassisted; on April 19, 2000, the veteran 
was trying to climb out of bed.  Of record are VA hospital 
summary notes dated in May 2000 which discussed the veteran's 
attempts to get of bed; however, there are no VA nursing 
notes of record pertaining to that hospitalization.  These 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in connection with the 
excision of the hemangioma of the lip, to 
specifically include the physician who 
performed the cosmetic surgery subsequent 
to the VA surgery.  Thereafter, obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  Obtain all outstanding records of 
hospital care from January 2000 to May 
2000 at the VAMC in Portland, Oregon, 
particularly any authorization and consent 
forms signed by the veteran relating to 
the January 2000 surgery and any nursing 
notes from April 2000 and May 2000.  In 
addition, obtain the records pertaining to 
the veteran's cosmetic surgery of the 
lower lip conducted in February 2001.  

3.  After completion of the foregoing, 
schedule the veteran for a VA 
dermatological examination to determine 
the current severity of any lip scar found 
to exist, to specifically include 
consideration of any cosmetic surgery 
performed after the initial excision.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Thereafter, 
the examiner must state whether the 
excision of the hemangioma of the lip has 
caused any further symptomatology of any 
kind.  The examiner must provide an 
opinion as to whether there is any 
additional disability of the lip which was 
(a) caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) is due to an event not 
reasonably foreseeable.  In addressing 
these questions, the examiner must state 
whether VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider in 
conducting the excision.  In determining 
whether an event was not reasonably 
foreseeable, the examiner must discuss 
whether or not any resultant scar is 
considered to be an ordinary risk of such 
an excision.  If such risks are known, the 
examiner must discuss whether they are the 
type of risk that a reasonable health care 
provider would have disclosed to the 
veteran.  A  complete rationale for all 
opinions must be provided.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claims.  If either 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

